Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frank C. Eisenschenk on 09/17/2021.

The application has been amended as follows: 
Claim 15 has been amended to read:
--“ A method for treating a neuronal disease in a subject by modulating electrical polarization of neurons in the subject, wherein the method comprises a) administering a composition of nanoparticle or nanoparticle aggregate to the subject, wherein i) when the nanoparticle or nanoparticle aggregate is exposed to a light source, the nanoparticle or nanoparticle aggregate material is selected from a material enabling opto-electric transduction, opto-thermal transduction or opto-optical transduction, or ii) when the nanoparticle or nanoparticle aggregate is exposed to a magnetic field, the nanoparticle or nanoparticle aggregate material is a material enabling magneto-electric transduction 

Claim 25 has been amended to read:	--“ A method for treating a neuronal disease in a subject by modulating electrical polarization of neurons in the subject, wherein the method comprises a) administering a composition to the subject, the composition comprising nanoparticles and/or nanoparticle aggregates and a pharmaceutically acceptable support, wherein i) when the nanoparticle or nanoparticle aggregate is exposed to a light source, the nanoparticle or nanoparticle aggregate material is selected from a material enabling opto-electric transduction, opto-thermal transduction or opto-optical transduction, or ii) when the nanoparticle or nanoparticle aggregate is exposed to a magnetic field, the nanoparticle or nanoparticle aggregate material is a material enabling magneto-electric transduction or magneto-thermal transduction, or iii) when the nanoparticle or nanoparticle aggregate is exposed to an ultrasound source, the nanoparticle or nanoparticle aggregate material is a material enabling acousto-electric transduction, and wherein the nanoparticle or nanoparticle aggregate surface is either neutrally charged in the absence of any coating or coated with a hydrophilic agent conferring a neutral surface charge to the nanoparticle or nanoparticle aggregate, the neutral charge being of about -10 mV to +10mV, and b) exposing the subject to a light source, a magnetic field, or an ultrasound source, thereby modulating electrical polarization of neurons in the subject, and
wherein the composition comprises at least two distinct nanoparticles and/or nanoparticle aggregates, each nanoparticle or nanoparticle aggregate consisting of a distinct material selected from a material enabling opto-electric transduction, opto-thermal transduction, opto-optical transduction, magneto-electric transduction, magneto-thermal transduction or acousto-electric transduction, and the nanoparticle or nanoparticle aggregate surface being optionally coated with a hydrophilic agent conferring a neutral surface charge to the nanoparticle or nanoparticle aggregate. “--

Claims 26, 28 and 29 have been cancelled.
New claim 30 has been inserted and read as follow:
--“Claim 30.	The method according to claim 15, wherein the material enabling magneto-electric transduction is CoFe2O4@BaTiO3.”--
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art, Sharma et al., teaches a method of administering a drug into the brain of a mammal, comprising administering a magneto-electric nanoparticle (MENP) and a drug into the blood stream of a mammal; and applying a non-alternating electric or magnetic field, or an electric or magnetic field alternating at less than 40 kHz so as to avoid localized heating, wherein MENP is CoFe2O4@BaTiO3.  Sharma .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 15-18, 20-25, 27 and 30 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUSAN T TRAN/Primary Examiner, Art Unit 1615